          Case 5:04-cr-40104-HLT Document 87 Filed 06/05/19 Page 1 of 3




               UNITED STATES DISTRICT COURT
                                   District of Kansas
                                    (Topeka Docket)

UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                CASE NO.:      04-40104-HLT
CHRISTOPHER LEE GRIMES,

                      Defendant.



                      RESPONSE BY GOVERNMENT COUNSEL
                        TO COURT’S SHOW CAUSE ORDER
                                  (DOC. 85)

        COMES NOW Anthony W. Mattivi, Assistant United States Attorney for the

District of Kansas, and hereby responds to the Show Cause Order issued by the Court in

this matter.

        On April 16, 2019, the defendant filed a Motion to Vacate under 28 U.S.C. §

2255.    (Doc. 82).   The following day, the Court issued an Order directing the

government to respond to the defendant’s motion no later than May 17, 2019.        (Doc 84).

The government did not timely respond.     On June 4, 2019, the Court issued an Order

extending the government’s response deadline to June 18, 2019, and directing the


                                             1
            Case 5:04-cr-40104-HLT Document 87 Filed 06/05/19 Page 2 of 3




government to show cause in writing why it had not complied with the Court’s original

deadline of May 17.

       The undersigned is counsel of record for the government in this case, and he has

no good reason for not complying with the Court’s order.      After receiving and reviewing

the Court’s Show Cause Order, counsel looked back through his emails and his calendar.

Counsel received the ECF notification of the Court’s deadline and simply neglected to

calendar the matter.   Counsel apologizes to the Court for this oversight, thanks the Court

for extending the deadline, and pledges to the Court that it will never see this issue

repeated by counsel.   The government will expedite its response to the defendant’s

motion and intends to file the response well in advance of the Court’s newly-imposed

deadline.

                                    Respectfully submitted,

                                    STEPHEN R. McALLISTER
                                    United States Attorney
                                    District of Kansas


                                    By:           /s/   AW Mattivi
                                           Anthony W. Mattivi, Ks. Bar. No. 17082
                                           Assistant United States Attorney
                                           290 Carlson Federal Bldg.
                                           444 SE Quincy St.
                                           Topeka, KS 66683
                                           Ph: 785.295.7688 (Office)
                                           Fax: 785.295.2853
                                           Anthony.Mattivi@usdoj.gov




                                              2
         Case 5:04-cr-40104-HLT Document 87 Filed 06/05/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of June, 2019, I electronically filed the foregoing
Response with the Clerk of the Court by using the CM/ECF system, and that a copy of this
filing was mailed first class, postage prepaid to the following:

       Christopher Lee Grimes
       Reg. No. 14801-031
       FCI Florence
       FEDERAL CORRECTIONAL INSTITUTION
       PO BOX 6000
       FLORENCE, CO 81226




                                              /s/   AW Mattivi
                                            Anthony W. Mattivi




                                               3
